DETAILED ACTION
This communication is a final office action on the merits and in response to amendments filed on 8/26/2022. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendments are sufficient to overcome all prior objections and 112(b) rejections.

Regarding the previous 102(b) rejection over US 5,549,171 (Mensa-Wilmont), Applicant argues "in Claim 1, each blade includes a first layer cutting element and second layer cutting element… [E]ach blade of Mensa-Wilmont's drill bit includes only a single cutting element" (emphasis added).
The examiner respectfully asserts that the broadest reasonable interpretation (BRI) of the independent claims as currently worded does not require that "each" blade has both a first layer cutting element and second layer cutting element. The examiner supports this position by the following logic.
First, and most importantly, the limitations in question ("a plurality of [first/second] layer cutting elements disposed on the exterior portions of the blades") do not use the word "each" as argued by Applicant. Therefore, Applicant's arguments are attempting to import "each of the blades" into the claims for a narrowing effect where it is not expressly recited. 
Second, the claim does use "each" in several other places to clearly and exclusively require, for example "each of the first layer cutting elements extend a first distance…" In other words, internally to the claim, "each" is used limit features other than the blades. So why would the reader import "each" into the claim for one feature where it is not recited, when the claim already uses "each" elsewhere with a different feature? Applicant's arguments are inconsistent with their other chosen wording of the claim where they do use the word "each", just not with the features they currently argue.
Third, the claim only clearly requires both the "first layer" and "second layer cutting elements [be] disposed on the exterior portions of the blades". Mensa-Wilmont teaches a plurality of first layer cutting elements ("cutter elements 40x - fig 12) and a plurality of second layer cutting elements ("cutter elements 40y - fig 12") which are "disposed on the exterior portions of the blades" (fig 12). This is the plain meaning read of the limitation, while Applicant's is narrower through the attempted importation of "each". MPEP §2111.01, subsection I - "The words of a claim must be given their "plain meaning" unless such meaning is inconsistent with the specification".
Finally, on the "…unless such meaning is inconsistent with the specification" note of MPEP §2111.01, the examiner's interpretation is fully commensurate with the embodiments of figs 8A-9F of the present specification. Fig 8A for example clearly shows "first layer cutting element 828c" which is "track set" with "second layer cutting element 838d" on a different blade (¶ 82 of the pre-grant publication). In fact, every full drill bit embodiment shown in the figures other than fig 2 depict the examiner's interpretation, not Applicant's. The examiner asserts that this is highly supportive of the present interpretation being within the broadest reasonable interpretation of the claims.
If Applicant wishes to require that "each blade" has both a first and second layer cutter, then the claim should be amended as such rather than attempting to import such a limitation into the claim through arguments, especially when the "each" phrasing is used elsewhere in the claims to limiting effect. The examiner maintains the prior art grounds of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, 13-17, & 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,549,171 (Mensa-Wilmot).
Independent claim 1. Mensa-Wilmot discloses a multi-layer (figs 10-12) downhole drilling tool (title) designed for drilling a wellbore ("Field of the Invention" - col 1) including a plurality of formations (ibid; the bit is capable of being used in multiple formations), comprising:
a bit body ("bit body 12" - fig 1);
a plurality of blades disposed on exterior portions of the bit body ("blades 31-36" - fig 2);
a plurality of first layer cutting elements ("cutter elements 40x" - fig 12 & first full ¶ of col 15) disposed on the exterior portions of the blades ("blade profiles 39"), each of the first layer cutting elements extending a first distance along a first direction (the approximately left-right dimension at a right angle to "element mounting axis 41" - numbered in fig 10 - as viewed in fig 12. The "distance along a first direction" can be drawn approximately left-right anywhere along axis 41, and therefore can be selected to provide a distance across the narrow tip) and a second distance along a second direction (the approximately up-down dimension along "element mounting axis 41" as viewed in fig 12), the first direction orthogonal to the second direction (as defined above), wherein the first distance is less than the second distance (clearly conveyed by fig 12 and the accompanying disclosure about "cutting points or tips" - first full ¶ of col 15); and
a plurality of second layer cutting elements disposed on the exterior portions of the blades ("cutter elements 40y" - fig 12), at least one of the second layer cutting elements track set with one first layer cutting element (fig 12) and each of the second layer cutting elements extending a third distance along the first direction (the approximately left-right dimension at a right angle to "element mounting axis 41" - numbered in fig 10 - as viewed in fig 12) and a fourth distance along the second direction (the approximately up-down dimension along "element mounting axis 41" as viewed in fig 12), wherein the third distance is greater than or equal to the first distance (clearly equal in fig 12), 
wherein the at least one of the second layer cutting elements track set with the at least one first layer cutting element is larger than the first layer cutting element (Claim 20; the various embodiments are usable together: first full ¶ of col 15) and is arranged such that the second layer cutting element engages the formation when the track set first layer cutting element is sufficiently worn (Fig 12; Claim 20).
This rejection is discussed in more detail in the Response to Amendment section above, respectfully not repeated again here.

Claim 2. The drilling tool of claim 1, wherein each of the plurality of second layer cutting elements is track set with one first layer cutting element ("a set of spaced cutter elements mounted on the bit at substantially the same radial position relative to the bit axis such that each of said cutter elements in said set cuts in substantially the same kerf as the other cutter elements in said set when the bit is rotated about its axis" - claim 1). The examiner notes that the claim does not exclude non-track set elements, just that there is a plurality of track set elements.

Claim 4. The drilling tool of claim 2, wherein each second layer cutting element track set with a first layer cutting element is larger than the track set first layer cutting element (Claim 20; the various embodiments are usable together: first full ¶ of col 15).

Claims 13 & 14. The drilling tool of claim 1 / 2, wherein one of the at least one / each second layer cutting element or the track set first layer cutting element has a conical shape (40x, fig 12) and the other has a circular geometric shape or an elliptical geometric shape (40y).

Claim 15. The drilling tool of claim 1, wherein the second distance (the approximately up-down dimension of 40x along "element mounting axis 41" as viewed in fig 12) is greater than or equal to the fourth distance (the approximately up-down dimension of 40y along "element mounting axis 41" as viewed in fig 12).

Independent claim 16 contains all the limitations of claim 1, which are taught by Mensa-Wilmot as described for claim 1 above and respectfully not repeated again here. Mensa-Wilmot further discloses the drill bit being part of a downhole drilling system (col 1:20-25) comprising a drill string (ibid); and the drill bit (as recited in claim 1) coupled to the drill string (col 1:20-25).

Claim 17. The drilling system of claim 16, wherein each of the plurality of second layer cutting elements is track set with one first layer cutting element ("a set of spaced cutter elements mounted on the bit at substantially the same radial position relative to the bit axis such that each of said cutter elements in said set cuts in substantially the same kerf as the other cutter elements in said set when the bit is rotated about its axis" - claim 1). The examiner notes that the claim does not exclude non-track set elements, just that there is a plurality of track set elements.

Claim 19. The drilling system of claim 18, wherein each second layer cutting element track set with a first layer cutting element is larger than the track set first layer cutting element (Claim 20; the various embodiments are usable together: first full ¶ of col 15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, 9-12, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,549,171 (Mensa-Wilmot) in view of US 2017/0284161 (Zhang).
Claims 5, 6, & 20. Mensa-Wilmot discloses all the limitations of the parent claims, but does not expressly disclose those of the present. However Zhang discloses PDC cutters (¶ 2; same as Mensa-Wilmot: col 1:17) wherein the cutter elements have a rectangular geometric shape ("Examples of torque transmittable shapes may include …  rectangles" - ¶ 31), with distal ends of the geometric shape along the second direction having an arc (figs 2 & 4).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the rectangular shape taught by Zhang on the PDC cutters taught by Mensa-Wilmot. This allows for improved methods of attaching, removing, or positioning the cutting elements on the tool (¶ 26).

Claims 9 & 10. Mensa-Wilmot discloses all the limitations of the parent claims, and further discloses that the second layer cutting element has a circular geometric shape (40y may have a circular cutting face: col 13:61-62) but does not expressly disclose that the track set first layer cutting element has an elliptical geometric shape.
However Zhang discloses PDC cutters (¶ 2, same as Mensa-Wilmot: col 1:17) wherein the cutter elements have an elliptical geometric shape (figs 8 & 9).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the rectangular shape taught by Zhang on the PDC cutters taught by Mensa-Wilmot. This allows for improved methods of attaching, removing, or positioning the cutting elements on the tool (¶ 26).

Claims 11 & 12. Mensa-Wilmot disclose all the limitations of the parent claims, and further discloses that the cutters in some embodiments may present an elliptical geometric shape in profile (fig 10; ¶ bridging cols 13 & 14). However Zhang discloses PDC cutters having elliptical geometric shapes in the face of the cutter (figs 8 & 9).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the rectangular shape taught by Zhang on the PDC cutters taught by Mensa-Wilmot. This allows for improved methods of attaching, removing, or positioning the cutting elements on the tool (¶ 26).


Claims 7 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,549,171 (Mensa-Wilmot).
Claims 7 & 8. Mensa-Wilmot discloses that the track set first layer cutting element has a circular geometric shape that is truncated along the first direction (40x, fig 12, truncated by "cutting points or tips" which truncate the overall circular shape in the left-right direction). Depending on how the claim is interpreted, second layer cutter element 40y can also be said to have a circular shape truncated along the first direction (appears truncated in fig 12 due to rake angle and the circular face: first full ¶ of col 15. The profile presented in figure 12 is applicable to the broadly claimed "has a shape"). That said, Mensa-Wilmot does not disclose that the second layer cutting element 40y is shaped the same as 40x with respect to figure 12. However Mensa-Wilmot is clear, both in general (abstract) and specifically with reference to figure 12 (first full ¶ of col 15), that the shapes can be varied. The cutters may have different shapes (as shown in fig 12) or may have the same shape (abstract).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to make second layer cutting element 40y the same shape as that of 40x. First, as cited above, Mensa-Wilmot is clear that shapes may vary, and can be the same or different for any given set. This clearly conveys to the reader mixing-and-matching (so to speak) of the various embodiments disclosed therein. Various cutter types each have their own known benefits and uses, well understood by the artisan. Finally, changes in shape, size/proportion, and duplication of parts have all been held as obvious variations. MPEP §2144.04.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571.272.6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BLAKE MICHENER/
Primary Examiner, Art Unit 3676